
	
		I
		111th CONGRESS
		2d Session
		H. R. 4590
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to require the Secretary of Agriculture to ensure the safety of school meals by
		  enhancing coordination with States and schools operating school meal programs
		  in the case of a recall of contaminated food.
	
	
		1.Short titleThis Act may be cited as the
			 School Meal Safety and Standards
			 Act.
		2.Ensuring safety
			 of school mealsThe Richard B.
			 Russell National School Lunch Act is amended by inserting after section 22 (42
			 U.S.C. 1769c) the following:
			
				23.Ensuring safety
				of school meals
					(a)Food and
				Nutrition ServiceNot later
				than 1 year after the date of enactment of the School Meal Safety and Standards
				Act, the Secretary, acting through the Administrator of the Food and Nutrition
				Service, the Administrator of the Agricultural Marketing Service, or the
				Administrator of the Farm Service Agency, as appropriate, shall—
						(1)develop guidelines
				to determine the circumstances in which it is appropriate for the Secretary to
				institute an administrative hold on suspect food and commodities being used in
				school meal programs under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
				seq.);
						(2)work with States
				to explore ways for the States to improve the timeliness and completeness of
				notification of food and commodity holds and recalls to schools and school food
				authorities;
						(3)improve the
				timeliness and completeness of notification of food and commodity holds and
				recalls by the Food and Nutrition Service to States, schools, and school food
				authorities, such as through the commodity alert system of the Food and
				Nutrition Service;
						(4)establish a
				timeframe by when the Food and Nutrition Service shall improve the food and
				commodity hold and recall procedures of the Department of Agriculture
				to—
							(A)address the role
				of processors and determine the involvement of distributors with processed
				products that may contain recalled ingredients; and
							(B)facilitate the
				provision of more timely and accurate information to schools, States, and
				school food authorities;
							(5)revise the
				procedures of the Food and Nutrition Service to provide States with more
				specific instructions for schools and school food authorities about how to
				dispose of recalled foods and commodities and obtain timely reimbursement;
						(6)institute a
				systematic quality check procedure to ensure that holds and recalls by the Food
				and Nutrition Service on foods and commodities used by schools are carried out
				effectively;
						(7)study existing commercial practices and
				standards regarding food quality, safety, and testing procedures and frequency;
				and
						(8)implement
				regulations that require the Department of Agriculture to meet or exceed, with
				respect to foods and commodities being used under the school meal programs, the
				commercial practices and standards studied pursuant to paragraph (7).
						(b)Food Safety and
				Inspection ServiceNot later
				than 1 year after the date of enactment of the School Meal Safety and Standards
				Act, the Secretary, acting through the Administrator of the Food Safety and
				Inspection Service, shall revise the procedures of the Food Safety and
				Inspection Service to ensure that schools are included in effectiveness
				checks.
					.
		
